Citation Nr: 0926253	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-06 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for right knee 
disability.

2. Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from December 
1982 to December 2002.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision rendered by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the Veteran filed a notice of 
disagreement (NOD) with the initial 10 percent disability 
evaluation for his service-connected left knee degenerative 
joint disease.  He included this NOD as part of his February 
2004 substantive appeal for the service connection issues 
currently before the Board.  Following an April 2005 Board 
remand, the RO mailed the Veteran a May 2006 statement of the 
case (SOC) concerning the initial rating of his left knee 
degenerative joint disease.  A January 2007 Board remand 
noted that this SOC was sent to an old address of the 
Veteran, and the RO resent the SOC to the Veteran's newer 
address currently on file with VA, as well as to his 
representative, in May 2007.  As the claims file does not 
include a substantive appeal filed within a year of the 
December 2003 rating decision granting service connection or 
within 60 days of the SOC resent in May 2007, the initial 
evaluation of the Veteran's left knee degenerative joint 
disease is not now before the Board on appeal.  See 38 C.F.R. 
§§ 20.202, 20.302 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board must again remand this case.  

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases, such as this one, where there is (1) 
evidence of a current disability, (2) evidence of an in-
service event, injury, or disease, and (3) an indication that 
there may be a connection between the two.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.326 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  To this end, the Veteran 
was given a VA medical examination in conjunction with this 
claim in March 2006.  

The Court of Veterans Claims has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two. See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions.").  The Board notes that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided). 

The March 2006 VA examiner stated the Veteran's medical 
records and claims file (including his service treatment 
records) were available and reviewed before the preparation 
of his report.  The examiner opined that the Veteran's 
current right knee arthritis and lumbar strain were less 
likely as not caused by or a result of service.  The 
rationale for this opinion was that there was no 
documentation of right knee or chronic back problems in 
service or since.  

However, the Board finds that the Veteran's service treatment 
records are replete with complaints regarding his right knee 
and that his 2002 service retirement medical examination 
report specifically notes chronic back and knee pain.  
Further, the Veteran contends that his back and knee have 
bothered him ever since discharge from service.  The Board 
finds the rationale of the March 2006 VA examiner wanting; it 
lacks a factual predicate and is not representative of the 
evidence located in the claims file.  Thus, the opinion has 
little to no probative value.  Therefore, the Board finds 
that the March 2006 medical opinion is inadequate and a new 
examination with a nexus opinion should be provided to the 
Veteran.

The Board finds that an examination of the Veteran and a full 
review of the Veteran's service treatment records, medical 
records and claims file by a physician or other medical 
personnel with the appropriate expertise would be helpful in 
deciding the appellant's claim for service connection for a 
right knee disability and lumbar spine disorder.  The 
examiner should take into account the Veteran's entire 
medical history, address his contentions and provide a 
complete rationale for any opinion provided.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA 
examination before an appropriate medical 
examiner(s) to determine the nature and 
etiology of the Veteran's right knee 
disability and lumbar spine disabilities.  
The examiner(s) should provide an 
opinion(s) as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's right 
knee disability and lumbar spine 
disabilities first manifested, were 
aggravated by or are in any way related to 
his active military service.  All 
necessary testing should be conducted.  
The Veteran's claims folder, including a 
copy of this Remand, should be available 
to the examiner(s) and reviewed in 
conjunction with the examination.  Reasons 
and bases for all opinions expressed 
should be provided in the examiner's 
report.  This report should include a 
discussion of the Veteran's documented 
medical history, to include his service 
treatment records, as well as of the 
Veteran's assertions regarding his 
symptomatology. 

2.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the appellant the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




